DETAILED ACTION
Claims 1-9, 11-18, 20-22 and 24-35 are pending before the Office for review.
In the response filed August 3, 2021:
Claims 1 was amended.Claim 23 was canceled.
Claims 30-35 are newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-9, 11, 13-14, 16, 18, 20-22, 24, 27-28, 30, 32-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over IKEDA (WO 2016/093354 as evidenced by the English equivalence U.S. Patent Application Publication 2017/0371300) in view of CUSIN et al (U.S. Patent Application Publication 2017/0131684).
With regards to claim 1, Ikeda discloses a method of manufacturing a clock or watch component, the method comprising, providing a wafer comprising a layer (60) comprising a material of the component (Figure 4); first coating a lower surface of the 90b) (Figure 4), etching only the layer of the wafer starting from an upper surface of the wafer to the lower surface of the slice that is above the stiff lower layer to form at least one clock or watch component (Figure 6), revealing the at least one clock or watch component, by removing a layer that served as a mask for etching (91a), and releasing the slice and the at least one etched clock or watch component (11) by removing the stiff lower layer (90b) (Figures 4-7 Paragraphs [0091]-[0097]).
Ikeda does not explicitly disclose a single slice and wherein the mask layer is being made of a material different than a material of the stiff lower layer having the lower layer serve as a supporting layer for manipulating during manufacture, wherein the material of the supporting layer is more rigid than the material of the mask layer.
However Ikeda discloses provided a silicon wafer wherein the silicon substrate has an area and thickness sized that that at least the hairspring may be taken out (Paragraph [0092]).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Ikeda to include the single slice as rendered obvious by Ikeda because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired hairspring structure using a single slice silicon substrate as rendered obvious by Ikeda. MPEP 2143D
Cusin discloses a method of manufacturing a clock or watch component comprising providing a silicon base layer (1) with a mask layer (M) on the front side and a support layer (2) on the backside wherein the support layer may be chosen with 2) may be made of a silicon based material (Paragraphs [0041], [0052]) and the lower layer is a support layer and the a mask layer may be made photosensitive resin for processing the substrate (Paragraphs [0034]-[0043], [0051]-[0052]) rendering obvious wherein the mask layer is being made of a material different than a material of the stiff lower layer and wherein the lower layer is a supporting layer for manipulating during manufacture and wherein the material of the supporting layer is more rigid than the material of the mask layer 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Ikeda to include the stiff layer of a different material than that of the mask layer as taught by Cusin because the reference of Cusin teaches that such material choice allows for the desired patterning of the silicon based layer (Paragraph [0042]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired pattering using the teachings as rendered obvious by Cusin. MPEP 2143D
With regards to claim 2,
With regards to claim 3, the modified teachings of Ikeda rendered obvious wherein the etching of the slice of the wafer comprises etching the material of the component of the slice in a full thickness of a whole of the material of the component present in the wafer and/or in a full thickness of the slice of the wafer (Ikeda Figure 6 Paragraphs [0094]-[0096]).
With regards to claim 4, the modified teachings of Ikeda renders obvious wherein the providing the wafer comprises providing the wafer consisting of the slice alone in the material component (Ikeda Figure 7 Paragraph [0097] discloses remove mask layers 91, 90b to have components 11a to 11d).
With regards to claim 5, the modified teachings of Ikeda discloses the typical diameter of a hairspring structure in a typical wristwatch has a diameter of about 5mm to 8mm (Ikeda Paragraph [0009]) and wherein forming a hairspring is formed of a silicon substrate wherein the silicon substrate has an area and thickness sized such that at least the hairspring may be taken out wherein the silicon substrate is preferably sized such that a number of hairsprings can be taken out (Ikeda Paragraph [0092]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the thickness of the slice to amounts including Applicant’s claimed amount of a thickness 
With regards to claim 6, the modified teachings Ikeda renders obvious wherein the method comprises coating the lower surface of the slice with the stiff lower layer that is a mask layer such as silicon oxide (Ikeda Paragraph [0093])
With regards to claims 8 and 18, the modified teachings of Ikeda discloses wherein the coating comprises coting the lower layer surface of the slice with the stiff lower layer having a thickness of 1 µm (Ikeda Paragraph [0093]) which overlaps Applicant’s claimed amount of less than or equal to 5µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
With regards to claim 9, the modified teachings of Ikeda renders obvious wherein the method comprises releasing the slice and the at least one etched clock or watch component by removing the stiff layer of the material of the component from the wafer (Ikeda Figure 7 Paragraph [0097]).
With regards to claims 11 and 20, the modified teachings of Ikeda discloses wherein forming a hairspring is formed of a silicon substrate wherein the silicon substrate has an area and thickness sized such that at least the hairspring may be taken out wherein the silicon substrate is preferably sized such that a number of hairsprings can be taken out (Ikeda Paragraph [0092]). Generally, differences in prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the thickness of the slice to amounts including Applicant’s claimed amount of a thickness less than or equal to 500 microns, less than or equal to 300 microns in order to make a typical hairspring in amounts such as 5mm and so that a number of hairsprings may be taken out of the slice as taught by the modified teachings of Ikeda. (Paragraphs [0009], [0092], MPEP 2144.05(I)))
With regards to claim 13, the modified teachings of Ikeda renders obvious wherein the method comprises manufacturing an entity for a clock or watch movement or manufacturing an entity for a cover component (Ikeda Paragraphs [0002], [0091] discloses making a hairspring).
With regards to claims 14 and 16, the modified teachings of Ikeda renders obvious wherein the material of the component comprises at least one selected from the group consisting of silicon, diamond, quartz, sapphire and ceramic (Ikeda Paragraph [0076]).
With regards to claim 21, the modified teachings of Ikeda renders obvious wherein the stiff lower layer extends across an entire area of the stiff lower layer such discloses not patterning 90b and etching through wafer 60).
With regards to claim 22, the modified teachings of Ikeda renders obvious wherein the stiff lower layer is not etched (Ikeda Figures 4-6 Paragraphs [0091]-[0096] discloses not patterning 90b and etching through wafer 60).
With regards to claim 24, the modified teachings of Ikeda renders obvious wherein the stiff lower layer is made of a micromachinable material that is sufficiently rigid to hold etched components and to prevent deformation during etching (Cusin Paragraphs [0005]-[0011], [0032]-[0043], [0051]-[0052] disclose closes the lower layer is a support layer that holds the silicon substrate sufficiently well that uniform flat components may be etched from a single substrate).
With regards to claim 27, the modified teachings of Ikeda renders obvious wherein etching of the method only includes said etching of only the slice of the wafer starting from an upper surface of the wafer to the lower surface of the slice that is above the stiff lower layer to form at least one clock or watch component and does not include etching of support material on the lower surface face of the wafer (Ikeda Figure 4-5 Paragraphs [0091]-[0096]  discloses etching through substrate 60 from the front side without etching lower level mask 90b Cusin Figures 1-3 Paragraphs [0032]-[0043], [0051]-[0052] discloses forming blind holes or through holes without supporting layer 2).
With regards to claim 28, the modified teachings of Ikeda renders obvious wherein said revealing the at least one clock or watch component, by removing said mask layer is performed prior to said releasing the slice and the at least one etched clock or watch component by removing the stiff lower layer (Cusin Paragraphs [0044]-discloses removing the mask layer, then further etching and separating each of the devices and selectively removing the support layer).
With regards to claim 30, the modified teachings of Ikeda renders obvious further including having the stiff lower layer serve as a barrier layer during etching (Ikeda Paragraphs [0091]-[0093] discloses mask layer 906b act as a protective film in processing using the deep RIE techniques of the subsequent steps and therefor renders obvious serving as a barrier layer).
With regards to claim 32, the modified teachings of Ikeda renders obvious further including performing said removing the stiff lower layer by dissolving of the stiff lower layer after said etching (Ikeda Paragraphs [0092]-[0097] discloses subsequent to etching the silicon substrate 60 to form components 11 the stiffer lower layer 90b is removed by immersing in an etchant).
With regards to claim 33, the modified teachings of Ikeda renders obvious further including having the stiff lower layer serve as a barrier layer during etching (Ikeda Paragraphs [0091]-[0093] discloses mask layer 906b act as a protective film in processing using the deep RIE techniques of the subsequent steps and therefor renders obvious serving as a barrier layer).
With regards to claim 35, Ikeda discloses a method of manufacturing a clock or watch component, the method comprising, providing a wafer comprising a layer (60) comprising a material of the component (Figure 4); first coating a lower surface of the slice with a stiff lower layer(90b) (Figure 4), etching only the layer of the wafer starting from an upper surface of the wafer to the lower surface of the slice that is above the stiff lower layer to form at least one clock or watch component (Figure 6), revealing the at 91a), and releasing the slice and the at least one etched clock or watch component (11) by removing the stiff lower layer (90b) (Figures 4-7 Paragraphs [0091]-[0097]) the stiff lower layer serve as a barrier layer during etching (Ikeda Paragraphs [0091]-[0093] discloses mask layer 906b act as a protective film in processing using the deep RIE techniques of the subsequent steps and therefor renders obvious serving as a barrier layer).
Ikeda does not explicitly disclose a single slice and wherein the mask layer is being made of a material different than a material of the stiff lower layer..
However Ikeda discloses provided a silicon wafer wherein the silicon substrate has an area and thickness sized that that at least the hairspring may be taken out (Paragraph [0092]).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Ikeda to include the single slice as rendered obvious by Ikeda because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired hairspring structure using a single slice silicon substrate as rendered obvious by Ikeda. MPEP 2143D
Cusin discloses a method of manufacturing a clock or watch component comprising providing a silicon base layer (1) with a mask layer (M) on the front side and a support layer (2) on the backside wherein the support layer may be chosen with regard to the material used or its nature may be of no importance (Paragraphs [0032], [0037]-[0043]) wherein the front side mask may be made of materials such as 2) may be made of a silicon based material (Paragraphs [0041], [0052]) and the lower layer is a support layer and the a mask layer may be made photosensitive resin for processing the substrate (Paragraphs [0034]-[0043], [0051]-[0052]) rendering obvious wherein the mask layer is being made of a material different than a material of the stiff lower layer.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Ikeda to include the stiff layer of a different material than that of the mask layer as taught by Cusin because the reference of Cusin teaches that such material choice allows for the desired patterning of the silicon based layer (Paragraph [0042]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired pattering using the teachings as rendered obvious by Cusin. MPEP 2143D

Claims 7, 15, 17 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over IKEDA (WO 2016/093354 as evidenced by the English equivalence U.S. Patent Application Publication 2017/0371300) in view of CUSIN et al (U.S. Patent Application Publication 2017/0131684), as applied to claims 1-6, 8-9, 11, 13-14, 16, 18, 20-24 and 27-28 in further view of HESSLER (U.S. Patent Application Publication 2014/0341005).
With regards to claims 7, 17, 25 and 26,
However the modified teachings of Ikeda are silent as to wherein the containing comprises coating the lower surface of the slice with a stiff lower layer of metal deposited on the slice or assembled on the slice wherein the metal of the lower layer is at least one selected from the group consisting of aluminum, gold and platinum and the metals is deposited on the slice by a technique of physical vapor deposition or of chemical vapor deposition or of electrolytic growth.
Hessler discloses a method of manufacturing a clock or watch component, the method comprising: providing a wafer (6A) comprising a single slice comprising a material of the component, optionally first coating the lower surface of the slice with a lower layer (layer 26, 28); wherein the coating comprising coating the lower surface of the slice with a lower layer of metal deposited on the slice or assembled on the slice (Hessler Paragraphs [0038], [0042] discloses metal layer 26) wherein the metal of the lower layer is at least one selected from the group consisting of aluminum, gold and platinum (Hessler Paragraph [0042] discloses gold). Ikeda discloses wherein metal layers can be deposited by methods including electrodeposition (Paragraphs [0100], [0106]). Cusin discloses the lower support layer may be chosen with regard to the material used or its nature may be of no importance (Paragraph [0037]). As such Ikeda as modified by Cusin and Hessler renders obvious wherein the containing comprises coating the lower surface of the slice with a stiff lower layer of metal deposited on the slice or assembled on the slice (Hessler Paragraphs [0038], [0042] discloses metal layer 26) wherein the metal of the lower layer is at least one selected from the group consisting of aluminum, gold and platinum (Hessler Paragraph [0042] discloses gold) 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Ikeda to include the metal layer of Hessler because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the metal lower layer as rendered obvious by Hessler. MPEP 2143D
With regards to claim 15, the modified teachings of Ikeda renders obvious the limitations of claim 1 as previously discussed.
The modified teachings of Ikeda are silent as to wherein the etching of the slice of the wafer comprises making fasteners allowing temporary holding of the at least one etched clock or watch component on the slice in which it is etched.
Hessler discloses a method of manufacturing a clock or watch component, the method comprising: providing a wafer (6A) comprising a single slice comprising a material of the component, optionally first coating the lower surface of the slice with a lower layer (layer 26, 28); wherein the etching of the slice of the wafer comprises making fasteners allowing temporary holding of at least one etched clock or watch component on the slice in which it is etched (Hessler Paragraphs [0038] [0042] discloses forming layer 22, 28 to hold the wafer 6 during the etching).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Ikeda to include the fasteners as rendered obvious by Hessler because one of ordinary skill in the art prior to 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over IKEDA (WO 2016/093354 as evidenced by the English equivalence U.S. Patent Application Publication 2017/0371300) in view of CUSIN et al (U.S. Patent Application Publication 2017/0131684), as applied to claims 1-6, 8-9, 11, 13-14, 16, 18, 20-22, 24, 27-28, 30, 32-33 and 35, in further view of BOSSART et al (U.S. Patent Application Publication 2015/0309474).
With regards to claim 12, the modified teachings of Ikeda renders obvious the limitations of claim 1 as previously discussed.
However the modified teachings of Ikeda are silent as to wherein the method comprises performing a subsequent thermal treatment of oxidation, and/or of cleaning/degreasing of the at least one clock or watch component.
Bossart discloses a method of manufacturing a clock or watch component comprising performing a thermal treatment of oxidation subsequent to removing a protective coating after etching a wafer (Paragraph [0057]). 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Ikeda to include the subsequent thermal treatment of oxidation as rendered obvious by Bossart because Bossart teaches that such treatment aids in the removal of any surface defects in the silicon wafer (Paragraph [0057]).

Allowable Subject Matter
Claims 29, 31 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 3, 201 have been fully considered but they are not persuasive. 
Applicant argues on pages 12-17 of Applicant’s response that the cited prior art fails to teach or render obvious Applicant’s claimed invention. In particular, Applicant argues that the cited prior art fails to teach or render obvious “having a lower layer serve as a supporting layer for manipulating during manufacturing, wherein the material of the supporting layer is more rigid that the material of the mask layer.” Applicant argues that layer 90b in Ikeda is not a support layer but rather a mask layer and that one of ordinary skill in the art would not be motivated to use the Cusin support layer in the method of Ikeda. As such Ikeda and Cusin fails to teach Applicant’s claimed invention. 
With regards to independent claim 35, Applicant argues that Ikeda teaches that layer 90b is in fact etched and Cusin does not teach the feature at all. As such Ikeda as modified by Cusin fails to teach or render obvious “further including having the stiff lower layer serve as a barrier layer during said etching.” This is found unpersuasive.
It is the Examiner’s position that the cited prior art renders obvious Applicant’s claimed invention including “having a lower layer serve as a supporting layer for manipulating during manufacturing, wherein the material of the supporting layer is more rigid that the material of the mask layer.” It is the Examiner’s position that that Ikeda discloses that Ikeda discloses that the lower layer may be a number of material including a silicon oxide film which may be used as a protective film for subsequent processing steps. Cusin discloses a method of manufacturing a clock or watch component comprising providing a silicon base layer (1) with a mask layer (M) on the front side and a support layer (2) on the backside wherein the support layer may be chosen with regard to the material used or its nature may be of no importance (Paragraphs [0032], [0037]-[0043]) wherein the front side mask may be made of materials such as photosensitive resin and the support layer (2) may be made of a silicon based material (Paragraphs [0041], [0052]) and the lower layer is a support layer and the a mask layer may be made photosensitive resin for processing the substrate (Paragraphs [0034]-[0043], [0051]-[0052]). It is the Examiner’s position that one of ordinary skill in the art would understand the top layer to be a mask layer and the back layer to be any silicon based material that is effective for the processing of the substrate. It is the Examiner’s position that one of ordinary skill in the art would have been motivated to use the support layer of Cusin on the backside during the method of Ikeda because the reference of Cusin teaches that such support layers allows for the desired patterning of the silicon based layer (Paragraph [0042]). Therefore the Examiner maintains the rejection of record.
With regards to claim 30, Ikeda discloses mask layer 906b act as a protective film in processing using the deep RIE techniques of the subsequent steps and therefor renders obvious serving as a barrier layer (Paragraph [0091]-[0093]) which renders obvious further including having the stiff lower layer serve as a barrier layer during etching. Applicant’s “said etching step” is Applicant’s step of etching only the slice of wafer starting from the upper surface, during this step Ikeda clearly teaches that the layer 90b is not etch but rather acts as a protective film. As such Ikeda as modified by Cusin renders obvious Applicant’s claimed step of having the stiff lower layer serve as a barrier layer during etching. As to the dependent claims they remain rejected as no separate arguments have been provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713